Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney James Paschall on 24 February 2021.

The application has been amended as follows: 
In claim 17, please replace “ wherein said demetallation catalyst has a pore size distribution” with - -wherein said demetallation catalyst has a bimodal pore size distribution- -.
In claim 17, please replace “hydrotreating said first stage liquid stream over a desulfurization catalyst and a second stage hydrogen stream to provide a desulfurized resid stream” to read 
- - hydrotreating said first stage liquid stream over a desulfurization catalyst and a second stage hydrogen stream to provide a desulfurized resid stream, wherein said desulfurization catalyst has a monomodal pore size distribution- -.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A process for hydrotreating a hydrocarbon resid stream comprising: adding a first stage hydrogen stream to a resid stream; hydrotreating said resid stream over a demetallation catalyst to as claimed in claims 1 and 12, wherein there is a combination of water addition to hydrotreatment and the separating said first stage hot vapor stream and said second stage hot vapor stream to provide a cold vapor stream and a cold liquid stream; compressing said cold vapor stream to provide a recycle hydrogen stream; and splitting said recycle hydrogen stream into said first stage hydrogen stream and said second stage hydrogen stream, is not sufficiently disclosed or suggested by the prior art of record.  Examiner additionally notes that as discussed in the Interview 01 February 2021, the combination of the vapor separation stage and the water addition achieves synergistic results.
A process for hydrotreating a hydrocarbon resid stream comprising: hydrotreating said resid stream over a demetallation catalyst to demetallize said resid stream in the presence of a first stage hydrogen stream to provide a demetallized resid stream reduced in metals and sulfur concentration, wherein said demetallation catalyst has a bimodal pore size distribution with at least about 25% of the pores on said demetallation catalyst being characterized as small large pores; separating said demetallized resid stream into a first stage hot vapor stream and a first stage hot liquid stream with a smaller concentration of hydrogen sulfide than in the demetallized resid stream; hydrotreating said first as claimed in claim 17, wherein the demetallation catalyst has bimodal pore distribution and the desulfurization catalyst has monomodal pore distribution, is not sufficiently disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771